
	
		II
		110th CONGRESS
		1st Session
		S. 1992
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2007
			Mrs. McCaskill
			 introduced the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To preserve the recall rights of airline employees, and
		  for other purposes.
	
	
		1.Preserving recall rights of
			 airline employees
			(a)DefinitionsIn
			 this Act:
				(1)Air
			 carrierThe term air carrier means an air carrier
			 that holds a certificate issued pursuant to chapter 411 of title 49, United
			 States Code.
				(2)Covered
			 employeeThe term covered employee means an employee
			 who—
					(A)is not a
			 temporary employee; and
					(B)is a member of a
			 craft or class that is subject to the provisions of the Railway Labor Act (45
			 U.S.C. 151 et seq.).
					(3)FurloughThe
			 term furlough has the meaning given the term in section 7511 of
			 title 5, United States Code.
				(4)Recall
			 listThe term recall list means a list of employees
			 placed on furlough by an air carrier and is organized—
					(A)by type of
			 employment; and
					(B)in descending
			 order of seniority.
					(b)Retention of
			 furloughed employeesAn air carrier that places a covered
			 employee on furlough shall retain such employee on a recall list for not less
			 than 10 years after the date on which the air carrier placed such employee on
			 furlough, if the air carrier—
				(1)receives more
			 than $100,000,000 in financial assistance from the Federal Government;
			 and
				(2)places such
			 employee on furlough not later than 2 years after receiving such financial
			 assistance.
				(c)PreferenceAn
			 air carrier described in subsection (b) shall, before employing a person who is
			 not on the recall list, recall a covered employee from the recall list required
			 by subsection (b) if the employee was employed in a position comparable to the
			 position the air carrier seeks to fill.
			(d)Enforcement
				(1)In
			 generalA covered employee (including any labor organization that
			 represents such employee) may bring an action to enforce this Act, or the terms
			 of an award or agreement resulting from arbitration or a settlement relating to
			 the requirements of this Act, in an appropriate district court of the United
			 States.
				(2)Appropriate
			 district courtThe appropriate district court of the United
			 States referred to in paragraph (1) shall be determined in accordance with
			 section 1391 of title 28, United States Code.
				(e)Effective
			 date
				(1)In
			 generalThe provisions of this Act shall take effect on the date
			 of the enactment of this Act.
				(2)Retroactive
			 applicationThis Act shall apply to a covered employee of an air
			 carrier, or successor air carrier, that received financial assistance before
			 September 22, 2002, pursuant to section 101(a) of the Air Transportation Safety
			 and System Stabilization Act (49 U.S.C. 40101 note).
				
